          Case 1:11-md-02296-DLC Document 7669 Filed 12/17/18 Page 1 of 1




Michael J. B. Pitt | T. 312.629.7396 | michael.pitt@bfkn.com




                                                December 17, 2018

VIA ECF AND UPS OVERNIGHT DELIVERY

The Honorable Denise L. Cote
United States Courthouse
500 Pearl Street
New York, NY 10007


          Re:                                                         Litigation, 11-
                   In re Tribune Company Fraudulent Conveyance Litigation,        11-MD-
                                                                                     MD-2296 (DLC),
                                                                                             (DLC), 12-
                                                                                                    12-MC-
                                                                                                       MC-
                   2296 (DLC);
                          (DLC); Kirschner v. FitzSimons,    al., 12-
                                              FitzSimons, et al., 12-CV-
                                                                     CV-2652 (DLC)

Dear Judge Cote:

        On behalf of GreatBanc Trust Company, and pursuant to the Court’s Order dated
December 17, 2018, attached please find two courtesy copies of the motion papers for Motion 8,
the Financial Advisors’ Motion to Dismiss Counts 16-22 and 31 of the Fifth Amended Complaint.
These papers bear the following ECF numbers in Case No. 11-MD-2296 (DLC):

          5954, 5955, 5956 (with attachment 5956-1), 5957 (with attachment 5957-1),
          6130, 6133 (with attachments 6133-1 and 6133-2), 6169, and 6209.

                                                       Sincerely,

                                                       /s/ Michael J. B. Pitt

                                                       Michael J. B. Pitt

Enclosures

cc:       All counsel of record (without enclosures), via ECF in Cases Nos. 11-MD-2296 (DLC) and
          12-CV-2652 (DLC)




      200 West Madison Street, Suite 3900 | Chicago, Illinois 60606 | T. 312.984.3100 | F. 312.984.3150 | bfkn.com
